Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
	   DETAILED ACTION	
REASONS FOR ALLOWANCE

The IDS filed on 12/29/21 has been considered.

The following is an Examiner’s statement of reasons for allowance: the prior art obtained from an Examiner’s search (PRESLER, Pub. No:  US 2017-0188013; JIN, Pub. No: US 2007-0165942; ABREU, Pub. No: US 2017-0258320; KRUM, Pub. No: US 2013-0145384) does not teach nor suggest in detail the limitations: 

“A method for controlling a story line of immersive stereographic content, the method comprising: collecting, in a computer memory, sensor data from a plurality of immersive stereographic client devices indicating at least one user biometric during performance of a prerecorded stereographic video work playing on the immersive stereographic client devices; correlating, by at least one computer processor, the sensor data to ones of segment identifiers recorded in a data structure, each of the segment identifiers correlated to a different one of prerecorded immersive stereographic video segments comprising the prerecorded  determining a region of high audience interest based on the sensor data from the plurality of immersive stereographic client devices while in use by a corresponding plurality of different users and increasing rendering resources allocated to the region based on a measure of the audience interest; and defining, by the at least one computer processor, an alternative story line in the form of an electronic data file for a modified version of the prerecorded immersive stereographic video, based on the correlating and on a library of immersive stereographic video segments each associated with an alternative story line branch” 
           as well as the combination of all the limitations within the independent claims and the enabling portions of the specification.  
	The primary prior art of record PRESLER does not teach or suggest in detail sensor data from a plurality of immersive stereographic client devices indicating at least one user biometric during performance of a prerecorded stereographic video work,   determining a region of high audience interest based on the sensor data from the plurality of immersive stereographic client devices while in use by a corresponding plurality of different users, or increasing rendering resources allocated to the region based on a measure of the audience interest in combination with all the elements of each independent claim as amended by the Applicant (See Abstract and pages 6-7, 13, 
PRESLER only teaches controlling a story line of immersive stereographic content by utilizing sensor data from a plurality of immersive stereographic client devices as well as a prerecorded stereographic video work playing on the immersive stereographic client device.  The prior art also teaches correlating sensor data to segment identifiers recorded in a data structure whereby each of the segment identifiers correlate to a different prerecorded immersive stereographic video segments.  The prior art also discloses defining an alternative story line in the form of an electronic data file for a modified version of the prerecorded immersive stereographic video based on the correlating and on a library of immersive stereographic video segments each associated with an alternative story line branch.  The closest NPL HAGAN (HAGAN, “CSU Animation and Visual Effects Showcase”, 2013) discloses basic concepts of biometric feedback data for audiences in a virtual reality environment but is silent to the specifics of sensor data from a plurality of immersive stereographic client devices indicating at least one user biometric during performance of a prerecorded stereographic video work, determining a region of high audience interest based on the sensor data from the plurality of immersive stereographic client devices while in use by a corresponding plurality of different users, or increasing rendering resources allocated to the region based on a measure of the audience interest.
Whereas, as stated above, Applicant’s claimed invention recites sensor data from a plurality of immersive stereographic client devices indicating at least one user biometric during performance of a prerecorded stereographic video work, determining a  corresponding plurality of different users, and increasing rendering resources allocated to the region based on a measure of the audience interest.
So as indicated by the above statements, Applicant’s arguments have been considered persuasive, in light of the claim limitations as well as the enabling portions of the specification.
The dependent claims further limit the independent claims and are considered allowable on the same basis as the independent claims as well as for the further limitations set forth.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Claims 1-3, 6-8, 23-36 are allowed.
		Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eileen Adams whose telephone number is 571-270-3688.  The examiner can normally be reached on Monday-Friday from 7:00-4:00.   If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, William Vaughn can be reached on (571) 272-3922.  The 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.   For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have any questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/EILEEN M ADAMS/Primary Examiner, Art Unit 2481